Citation Nr: 1715454	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

(The issue of entitlement to an initial compensable disability rating for bilateral hearing loss, on an extraschedular basis will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to January 1984, from February 2003 to September 2003, and from May 2005 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is currently under the jurisdiction of the Huntington, West Virginia RO.

In July 2014, the Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  

In September 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that his currently diagnosed sleep apnea was caused or aggravated by his service-connected PTSD, or in the alternative, directly related to in-service ameliorative surgery to repair a deviated septum.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board finds that it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In accordance with the Board's September 2014 remand, the Veteran was afforded a VA examination in October 2014.  The examiner noted that the Veteran was consulted for a sleep study because of his difficulty falling asleep.  The sleep study revealed positional obstructive sleep apnea and a CPAP was prescribed.  The examiner also noted that the Veteran reported during the examination that because of his inability to fall asleep, Ambien and Trazadone were prescribed.  The examiner opined that the Veteran's service-connected PTSD does not aggravate his diagnosed sleep apnea, and PTSD is not etiologically involved in the development of his obstructive sleep apnea.  Instead, the examiner concluded that the Veteran's body habitus, including a weight of 261 pounds and Mallampati assessment of the soft palpate as class II, are the likely cause of the sleep apnea.  The examiner did not offer a rationale for the opinion.  As the examiner did not offer a rationale for this opinion, the Board finds that it lacks probative value.  

The Board also notes that it does not appear that the examiner considered October 2010 treatment records from the Princeton Vet Center that note that the symptoms of the Veteran's PTSD included, among other things, hypervigilance with regards to his surroundings, avoidance behavior, emotional numbing and "sleep disturbance (diagnosed with sleep apnea)."  The Board finds that this evidence suggests that the Veteran's diagnosed sleep apnea may be related to his PTSD.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed sleep apnea is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any currently diagnosed sleep apnea.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sleep apnea is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed sleep apnea was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected PTSD.

The examiner is advised that the appellant is competent to report injuries and symptoms, and his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

A complete rationale for all opinions rendered must be provided.
 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Then readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

